

116 HR 8010 IH: Health Emergencies Are Literally Tenets of HHS Act of 2020
U.S. House of Representatives
2020-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8010IN THE HOUSE OF REPRESENTATIVESAugust 11, 2020Mr. Hudson (for himself, Mr. Tonko, Mrs. Brooks of Indiana, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act to clarify that the Secretary of Health and Human Services shall lead all Federal public health and medical response to emergencies and disasters declared by the President pursuant to the National Emergencies Act or the Robert T. Stafford Disaster Relief and Emergency Assistance Act, and for other purposes.1.Short titleThis Act may be cited as the Health Emergencies Are Literally Tenets of HHS Act of 2020 or the HEALTH Act of 2020.2.Lead agency for Federal public health and medical response to public health emergenciesSection 2801 of the Public Health Service Act (42 U.S.C. 300hh) is amended—(1)in subsection (a), by inserting after shall lead all Federal public health and medical response to public health emergencies and incidents the following: (including emergencies and disasters declared by the President pursuant to the National Emergencies Act or the Robert T. Stafford Disaster Relief and Emergency Assistance Act); and(2)in subsection (b), by inserting after shall assume operational control of emergency public health and medical response assets, as necessary, in the event of a public health emergency the following: or in the event of an emergency or disaster declared by the President under the National Emergencies Act or the Robert T. Stafford Disaster Relief and Emergency Assistance Act. 3.Deployment by the Secretary of Health and Human Services of National Strategic StockpileSection 319F–2(a)(3)(F) of the Public Health Service Act (42 U.S.C. 247d–6b(a)(3)(F)) is amended by striking as required by and inserting in consultation with.4.Authority and responsibilities of the Federal Emergency Management Agency regarding the Strategic National StockpileThe Homeland Security Act of 2002 is amended—(1)in subparagraph (A) of section 503(b)(2) (6 U.S.C. 313(b)(2)), by inserting , in coordination with relevant Federal agencies, after lead; and(2)in subparagraph (D) of section 504(a)(3) (6 U.S.C. 314(a)(3)), by striking requiring and inserting , at the direction of the Secretary of Health and Human Services, assisting in.